Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2018

The Court of Appeals hereby passes the following order:

A18A2055. CHERIE LONG v. DUANE P. TRUEX, II.

      Cherie Long (the “Wife”) and Duane P. Truex, III (the “Husband”) were
divorced in 2014. In 2015, the Wife and the Husband both filed motions for contempt
of their divorce decree. On December 16, 2015, the trial court entered an order
denying the Wife’s motion for contempt and granting the Husband’s motion for
contempt. The Wife filed a motion for reconsideration on January 14, 2016, and the
trial court entered an order denying the motion for reconsideration on March 9, 2016.
The Wife filed a motion for new trial on August 18, 2016, and the trial court denied
that motion on April 11, 2018. The Wife then filed a notice of appeal of the trial
court’s December 16, 2015 order on April 20, 2018. The Husband has filed a motion
to dismiss the appeal, arguing that the Wife was required to file an application for
discretionary appeal and that the notice of appeal was nonetheless untimely. We lack
jurisdiction.
      Appeals from orders in domestic relations cases, including orders holding or
declining to hold persons in contempt must be pursued by discretionary application.
See OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
The Wife’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over
this case.
      Moreover, a notice of appeal must be filed within 30 days of the entry of the
appealable decision. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). The filing of a motion for reconsideration does not extend the time for filing
an appeal, and the denial of such a motion is not directly appealable. Bell v. Cohran,
244 Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga.
App. 271, 271-272 (326 SE2d 5) (1985). Thus, even if the December 16, 2015 order
had been directly appealable, the Wife’s failure to file a notice of appeal within 30
days of the entry of the order would deprive us of jurisdiction.
      For the above reasons, the Husband’s motion to dismiss is GRANTED and this
appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/24/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.